
	
		I
		111th CONGRESS
		2d Session
		H. R. 5779
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Himes (for
			 himself, Mr. Peters, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To reduce deficits and Government spending through the
		  elimination of wasteful agriculture subsidies and programs.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Reduce and End our Deficits
			 Using Commonsense Eliminations in the Agriculture Program
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Termination of Federal commodity storage payments on
				behalf of cotton and peanut producers.
					Sec. 3. Termination of Forest Service Economic Action
				Program.
					Sec. 4. Termination of authority to provide grants to
				manufacturers of worsted wool fabrics.
					Sec. 5. Termination of Department of Agriculture health care
				services program for the Delta region.
					Sec. 6. Termination of authority to provide energy generation,
				transmission, and distribution facilities efficiency grants and loans in rural
				communities with extremely high energy costs.
					Sec. 7. Revised adjusted gross income limitations for receipt
				of direct payments, counter-cyclical payments, marketing loan gains, loan
				deficiency payments, and other agricultural payments or benefits.
					Sec. 8. Imposition of new limits on payments to producers of
				certain agricultural commodities.
					Sec. 9. One percent reduction in payment acres for commodity
				programs.
					Sec. 10. Reduction in funding for market access
				program.
					Sec. 11. Reduction in reimbursement rate paid to private
				insurance companies under crop insurance program.
					Sec. 12. Prohibition on timber sales in the Southwestern,
				Pacific Southwest, and Alaska regions of the National Forest System, where
				Federal expenditures for sales have been significantly higher than offsetting
				receipts.
				
			2.Termination of
			 Federal commodity storage payments on behalf of cotton and peanut
			 producers
			(a)CottonSection 1204 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8734) is amended by striking subsection
			 (g).
			(b)PeanutsSection 1307(a) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8757(a)) is amended by striking paragraph
			 (6).
			3.Termination of
			 Forest Service Economic Action ProgramThe Secretary of Agriculture shall terminate
			 the Economic Action Program administered by the Forest Service, which provides
			 technical and financial assistance to communities and groups to enhance rural
			 economies through the utilization of forest and related natural
			 resources.
		4.Termination of
			 authority to provide grants to manufacturers of worsted wool
			 fabricsSection 4002(c) of the
			 Wool Suit and Textile Trade Extension Act of 2004 (Public Law 108–429; 7 U.S.C.
			 7101 note) is amended by striking paragraph (6).
		5.Termination of
			 Department of Agriculture health care services program for the Delta
			 regionSection 379G of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2008u) is
			 repealed.
		6.Termination of
			 authority to provide energy generation, transmission, and distribution
			 facilities efficiency grants and loans in rural communities with extremely high
			 energy costsSection 19 of the
			 Rural Electrification Act of 1936 (7 U.S.C. 918a) is repealed.
		7.Revised adjusted
			 gross income limitations for receipt of direct payments, counter-cyclical
			 payments, marketing loan gains, loan deficiency payments, and other
			 agricultural payments or benefits
			(a)Non-Farm income
			 limitation for commodity programsSection 1001D(b)(1)(A) of the Food Security
			 Act of 1985 (7 U.S.C. 1308–3a(b)(1)(A)) is amended by striking
			 $500,000 and inserting
				
					the
			 following:(i)$500,000, during the 2009 through 2010
				crop, program, or fiscal years, as appropriate.
					(ii)$420,000, during the 2011 crop, program, or
				fiscal year, as appropriate.
					(iii)$340,000, during the 2012 crop, program, or
				fiscal year, as appropriate.
					(iv)$250,000, during the 2013 and subsequent
				crop, program, or fiscal years, as
				appropriate.
					.
			(b)Farm income
			 limitation for direct paymentsSection 1001D(b)(1)(B) of the Food
			 Security Act of 1985 (7 U.S.C. 1308–3a(b)(1)(B)) is amended by striking
			 $750,000 and inserting
				
					the
			 following:(i)$750,000, during the 2009 through 2010 crop
				years.
					(ii)$670,000, during the 2011 crop year.
					(iii)$590,000, during the 2012 crop year.
					(iv)$500,000, during the 2013 and subsequent
				crop
				years.
					.
			(c)Non-Farm income
			 limitation for conservation programsSection 1001D(b)(2)(A) of the Food Security
			 Act of 1985 (7 U.S.C. 1308–3a(b)(2)(A)) is amended—
				(1)in clause (i), by
			 striking $1,000,000 and inserting the amount specified in
			 clause (iii); and
				(2)by adding at the
			 end the following new clause:
					
						(iii)Declining
				limitation amountsFor
				purposes of clause (i), the following average adjusted gross non-farm income
				limitations apply:
							(I)$1,000,000, during the 2009 through 2010
				crop, program, or fiscal years, as appropriate.
							(II)$920,000, during the 2011 crop, program, or
				fiscal year, as appropriate.
							(III)$840,000, during the 2012 crop, program, or
				fiscal year, as appropriate.
							(IV)$750,000, during the 2013 and subsequent
				crop, program, or fiscal years, as
				appropriate.
							.
				8.Imposition of new
			 limits on payments to producers of certain agricultural commodities
			(a)Covered
			 commodities generally
				(1)Direct
			 paymentsSection
			 1001(b)(1)(A) of the Food Security Act of 1985 (7 U.S.C. 1308(b)(1)(A)) is
			 amended by striking $40,000 and inserting
			 $20,000.
				(2)Counter-cyclical
			 paymentsSection 1001(b)(2) of the Food Security Act of 1985 (7
			 U.S.C. 1308(b)(2)) is amended by striking $65,000 and inserting
			 $32,500.
				(3)ACRE and
			 counter-cyclical paymentsSection 1001(b)(3)(A) of the Food Security
			 Act of 1985 (7 U.S.C. 1308(b)(3)(A)) is amended by striking
			 $65,000 and inserting $32,500.
				(b)Peanuts
				(1)Direct
			 paymentsSection
			 1001(c)(1)(A) of the Food Security Act of 1985 (7 U.S.C. 1308(c)(1)(A)) is
			 amended by striking $40,000 and inserting
			 $20,000.
				(2)Counter-cyclical
			 paymentsSection 1001(c)(2) of the Food Security Act of 1985 (7
			 U.S.C. 1308(c)(2)) is amended by striking $65,000 and inserting
			 $32,500.
				(3)ACRE and
			 counter-cyclical paymentsSection 1001(c)(3)(A) of the Food Security
			 Act of 1985 (7 U.S.C. 1308(c)(3)(A)) is amended by striking
			 $65,000 and inserting $32,500.
				9.One percent
			 reduction in payment acres for commodity programs
			(a)Covered
			 commodities generallySection
			 1001 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702) is
			 amended by striking paragraph (11) and inserting the following new
			 paragraph:
				
					(11)Payment
				acresThe term payment
				acres means—
						(A)in the case of
				direct payments—
							(i)for each of the 2009 and 2010 crop years,
				83.3 percent of the base acres for the covered commodity on a farm on which
				direct payments are made;
							(ii)for the 2011 crop year, 82.3 percent of the
				base acres for the covered commodity on a farm on which direct payments are
				made; and
							(iii)for the 2012 crop year, 84 percent of the
				base acres for the covered commodity on a farm on which direct payments are
				made; and
							(B)in the case of counter-cyclical
				payments—
							(i)for each of the 2009 and 2010 crop years,
				85 percent of the base acres for the covered commodity on a farm on which
				counter-cyclical payments are made; and
							(ii)for each of the 2011 and 2012 crop years,
				84 percent of the base acres for the covered commodity on a farm on which
				counter-cyclical payments are
				made.
							.
			(b)PeanutsSection 1301 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8751) is amended by striking paragraph (5) and
			 inserting the following new paragraph:
				
					(5)Payment
				acresThe term payment
				acres means—
						(A)in the case of
				direct payments—
							(i)for each of the 2009 and 2010 crop years,
				83.3 percent of the base acres of peanuts on a farm on which direct payments
				are made;
							(ii)for the 2011 crop year, 82.3 percent of the
				base acres of peanuts on a farm on which direct payments are made; and
							(iii)for the 2012 crop year, 84 percent of the
				base acres of peanuts on a farm on which direct payments are made; and
							(B)in the case of counter-cyclical
				payments—
							(i)for each of the 2009 and 2010 crop years,
				85 percent of the base acres of peanuts on a farm on which counter-cyclical
				payments are made; and
							(ii)for each of the 2011 and 2012 crop years,
				84 percent of the base acres of peanuts on a farm on which counter-cyclical
				payments are
				made.
							.
			10.Reduction in
			 funding for market access programSection 211(c)(1)(A) of the Agricultural
			 Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is amended by striking and
			 $200,000,000 for each of fiscal years 2008 through 2012 and inserting
			 $200,000,000 for each of fiscal years 2008 through 2010, and
			 $160,000,000 for each of fiscal years 2011 and 2012.
		11.Reduction in
			 reimbursement rate paid to private insurance companies under crop insurance
			 programSection 508(k) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(k)) is amended—
			(1)in subparagraph
			 (A), by striking clauses (i) and (ii) and inserting the following new
			 clauses:
				
					(i)for the 1998
				reinsurance year, 27 percent of the premium used to define loss ratio;
					(ii)for each of the 1999 through 2010
				reinsurance years, 24.5 percent of the premium used to define loss ratio;
				and
					(iii)for each of the 2011 and subsequent
				reinsurance years, 20.9 percent of the premium used to define loss
				ratio.
					;
			(2)by striking
			 subparagraph (E); and
			(3)by redesignating
			 subparagraph (F) as subparagraph (E), and in such subparagraph, by striking
			 subparagraphs (A) through (E) and inserting subparagraphs
			 (A) through (D).
			12.Prohibition on
			 timber sales in the Southwestern, Pacific Southwest, and Alaska regions of the
			 National Forest System, where Federal expenditures for sales have been
			 significantly higher than offsetting receiptsThe Secretary of Agriculture may not
			 conduct, or authorize others to conduct, any timber sale under section 14 of
			 the National Forest Management Act of 1976 (16 U.S.C. 472a) in the
			 Southwestern, Pacific Southwest, or Alaska region of the National Forest
			 System, where Federal expenditures to support timber sales have been
			 significantly higher than offsetting receipts, until the Secretary certifies to
			 Congress that timber sales in the region will generate receipts at least equal
			 to Federal expenditures to support the sales.
		
